Citation Nr: 0913825	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.  He died in December 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appellant's claim has been advanced on the Board's docket 
by reason of her advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the Veteran's death was caused or 
contributed to by his service-connected residuals of 
syphilis.  He died in December 2003, and his death 
certificate identifies a liver mass and stroke as the causes 
of his death.  The death certificate lists his last 
occupation as a dry cleaner.

The appellant appears to contend either that the penicillin 
and sulfadiazine used in service to treat the Veteran's 
syphilis contributed to his death more than 50 years later, 
or that he was being actively treated for his syphilis around 
the time of his death, which led in some manner to death.  
The appellant does not contend that the Veteran's death was 
due to fault in the manner in which the Veteran was treated 
by VA medical staff.

The service treatment records show that the Veteran was 
treated with penicillin and sulfadiazine for a syphilis 
infection in February 1946, 4 weeks after his exposure from 
sexual intercourse.  Further testing for the infection later 
in February 1946 was negative.  In March 1946, a Kahn test 
was again positive, resulting in the administration of 
another course of penicillin, which ended later in March 
1946.  The remainder of his service treatment records are 
silent for any further reference to syphilis infection.  
Serological testing at service discharge was negative.  

The post-service medical records include VA treatment records 
documenting the Veteran's development in 2003 of a liver mass 
believed to have been a hepatoma.  The records are silent for 
any reference to a syphilis infection or to any residuals 
thereof.  They show that he was prescribed antibiotics for a 
C. difficile infection.
 
In connection with the instant appeal, the Veteran's claims 
files were reviewed by a VA physician in July 2004.  At the 
time, the most recent medical records available for review 
were dated no earlier than from the 1970s.  The physician 
noted that the Veteran worked in the dry cleaning business 
for more than 2 decades.  The reviewer indicated that he 
would consider the question of whether medicine used to treat 
the Veteran on active duty for syphilis could have caused the 
fatal conditions.  He concluded that the Veteran's syphilis 
was successfully treated in 1946 with penicillin and 
sulfadiazine.  He noted that the dry cleaning fluids to which 
the Veteran would have been exposed after service were 
notoriously hepatotoxic, and that penicillin and sulfa drugs 
were not associated with hepatotoxicity.  He concluded that 
it was unlikely that the short term use of antibiotics in 
1946 caused the liver mass and stroke more than 5 decades 
later.  He explained that it was more likely that the 
exposure to hepatotoxic dry cleaning chemicals caused the 
fatal mass.

In response to the above, the appellant obtained a November 
2004 opinion from the VA psychiatrist who treats her son.  
The psychiatrist indicated that it was his understanding that 
the death certificate listed the cause of death as liver 
tumor and stroke, and that the Veteran's prescription for 
syphilis had been continuing at the time of death.  He 
concluded that the liver tumor and stroke could as likely as 
not been related to syphilis.  In an April 2006 statement, 
the same psychiatrist indicated that he had reviewed the 
"circumstances of [the Veteran's] death and reviewed the 
medical record."  He stated that the Veteran was being 
actively treated for syphilis at the time of his death, and 
again concluded, without explanation, that the Veteran's 
death was directly related to syphilis.
 
The Board notes that the July 2004 examiner's opinion was not 
based on a review of the complete medical records, as records 
contemporaneous with the Veteran's death were not received 
until 2006.  As to the November 2004 and April 2006 opinions 
of the psychiatrist, aside from the question as to whether 
matters concerning the etiology of infectious diseases are 
outside his competence, see Black v. Brown, 10 Vet. App. 279 
(1997), the Board points out that his opinion was based on 
the understanding, which does not appear to be supported by 
the treatment records on file, that the Veteran was still 
receiving treatment for syphilis more than 50 years after 
service.  More disturbing, his understanding appears to be 
based on the prescription of a certain antibiotic, which the 
record reveals was actually prescribed for a C. difficile 
infection, and not for syphilis.  

Given the deficiencies in the medical opinions described 
above, the Board finds that another VA opinion would be 
helpful in the adjudication of this appeal.

The Board additionally points out that the appellant has not 
received proper notice as to the information and evidence 
necessary to substantiate her claim.  For example, she has 
not been properly advised that service connection was in 
effect for syphilis at the time of his death.  Nor was she 
advised that evidence demonstrating that service-connected 
disability caused or contributed substantially and materially 
to the Veteran's death will substantiate her claim.  See Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Although she arguably 
has demonstrated actual knowledge of the above, the Board 
finds that in the interests of due process, the RO should 
fulfill its notice obligations to the appellant while the 
case is in remand status.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must provide the 
appellant with (1) a statement of the 
condition for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the Dependency and Indemnity Compensation 
(DIC) claim based on the Veteran's 
previously service-connected condition, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

2.  The RO should contact the appellant 
and request that she identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records for the 
veteran pertinent to the claim on appeal.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for 
a VA physician to review the medical 
records which are contained in the 
Veteran's claims folders.  The examiner 
should be requested to provide an 
opinion, with reasons, as to each of the 
following:

A.  Is it at least as likely as not 
that the Veteran's service-connected 
syphilis was active at the time of 
his death?

B.  If the Veteran's service-
connected syphilis was active at the 
time of his death, is it at least as 
likely as not that the syphilis 
caused or chronically worsened the 
Veteran's fatal liver mass and/or 
stroke, or otherwise caused or 
contributed substantially and 
materially to his death?

C.  If the Veteran's service-
connected syphilis was not active at 
the time of his death, is it at 
least as not that any residuals of 
syphilis caused or chronically 
worsened the Veteran's fatal liver 
mass and/or stroke, or otherwise 
caused or contributed substantially 
and materially to his death?

D.  Is it at least as likely as not 
that the Veteran's fatal disorders 
were otherwise related to his period 
of service?

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
her representative an opportunity to 
respond.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

